Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements entered December 28th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a non-transitory computer readable medium (i.e. a manufacture) in claims 1-20.

In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A non-transitory computer-readable medium, readable by at least one processor and comprising instructions stored thereon to cause the at least one processor to: 
load a lobby that includes a first game and a second game in a multi-game package, wherein the first game is eligible to trigger a payout of a first stand-alone progressive jackpot and ineligible to trigger a payout of a second stand-alone progressive jackpot, wherein the second game is eligible to trigger a payout of the second stand-alone progressive jackpot and ineligible to trigger a payout of the first stand-alone progressive jackpot; 
initiate a round of play in the first game associated of the multi-game package; 
determine a first non-zero funding rate for the first stand-alone progressive jackpot and a second non-zero funding rate for the second stand-alone progressive jackpot based on initiation of the round of play;
adjust the first stand-alone progressive jackpot according to the first non-zero funding rate and adjust the second stand-alone progressive jackpot according to the second non-zero funding rate;
generate a first set of random based game outcomes for the round of play using a random number generator(RNG);
determine using the RNG whether a jackpot feature in the first game is triggered based on the first set of random based game outcomes; 
determine using the RNG a second set of random based game outcomes based on a determination that the jackpot feature in the first game is triggered; and 
determine using the RNG whether the second set of random based game outcome triggers the payout of the first stand-alone progressive jackpot.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships and/or commercial interactions and Mental Processes including mental steps of observation evaluation and judgement that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a non-transitory computer readable medium and a processor it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, slot machines and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a non-transitory computer readable medium and a processor amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0187], [0188]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0187], [0188]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 8,221,228) in view of IGT- New Concept MS Legends Pairs Games with Their Own SAP for Jackpot Shoppers herein after referenced as MS Legends further in further view of Olsen (US 2013/0084950).

Claim 1: The combination of Anderson & MS Legends teaches a non-transitory computer-readable medium, readable by at least one processor and comprising instructions stored thereon (Anderson  Col 7:59-8:7) to cause the at least one processor to: 
Anderson Col 11:9-12:3, 12:20-35, 15:17-62 & MS Legends Pages 1 & 2); 
initiate a round of play in the first game associated of the multi-game package(Anderson Col 2:28-40; 4:62-5:5); 
determine a first non-zero funding rate for the first stand-alone progressive jackpot and a second non-zero funding rate for the second stand alone progressive jackpot based on initiation of the round of play(Olsen Paragraph [0030]);
adjust the first stand-alone progressive jackpot according to the first non-zero funding rate and adjust the second stand-alone progressive jackpot according to the second non-zero funding rate (-Wagers fund a plurality of pools regardless of player eligibility to win the respective pool- Olsen Paragraph [0030]); 
generate a first set of random based game outcomes for the round of play using a random number generator (RNG) (Anderson Col 7:59-8:7);
determine using the RNG whether a jackpot feature in the first game is triggered based on the first set of random based game outcomes(Anderson Col 2:28-40); 
Anderson Col 1:50-63; 2:28-40); and 
determine using the RNG whether the second set of random based game outcome triggers the payout of the first stand-alone progressive jackpot(Anderson Col 2:28-40).
Anderson teaches the invention as presented above including enabling players to select player selected desired multi game package including a first and bonus game and jackpot as cited herein above.  While the prior art of Anderson is silent regarding the progressive jackpots being stand alone progressive jackpots, MS Legends teaches that these types of jackpots associated with player selectable games was known at the time of invention.  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the stand alone progressive jackpots as taught by MS Legends (MS Legends Pages 1 & 2) as a selectable jackpot in the game of Anderson in order to provide a greater variety of eligible jackpots according to player desire as taught by MS Legends(MS Legends Pages 1 & 2).
Additionally, while teaching the inclusion of a plurality of pools and fund for which the player is eligible to win, the combination of Anderson & MS Legends is silent regarding teaching the funding of additional pools which the player is not eligible to win however is a related invention the prior art of Olsen teaches that is feature was known at the time of invention (Olsen Paragraph [0030]).  .  It would have been obvious to one of ordinary skill in the art before the earliest effective Anderson & MS Legends in order to ensure that all award pools continue to grow in size and entice players to engage in gaming content associated therewith.

Claim 2: The combination of Anderson,  MS Legends & Olsen teaches the non-transitory computer-readable medium of claim 1, wherein the lobby includes a third game in the multi-game package, wherein the third game is eligible to trigger a payout of a third stand-alone progressive jackpot and ineligible to trigger the payouts of the first stand-alone progressive jackpot and the second stand-alone progressive jackpot(-3 sets of games- MS Legends Pages 1 & 2).  

Claim 3: The combination of Anderson,  MS Legends & Olsen teaches the non-transitory computer-readable medium of claim 1, wherein the first game and the second game are eligible to trigger a payout of a wide area progressive jackpot (Anderson Col 11:1-8, 12:20-35).  

Claims 4-6, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 8,221,228) in view of IGT- New Concept MS Legends Pairs Games with Their Own SAP for Jackpot Shoppers herein after referenced as MS Legends in further view of Olsen (US 2013/0084950) as applied to claims 1-3 herein above and in yet further view of Hughes (US 9,342,956).

Claim 4: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to determine the first non-zero funding rate based on one or more game parameters associated with the first game (-various game events cause the adjustment of the progressive contribution rate- Hughes Figure 4; Col 22:62-24:53).
		The combination of Anderson, & MS Legends teaches the game including progressive jackpots and funding rates associated therewith (Anderson Col 12:63-13:19).  While the combination of Anderson, & MS Legends does not explicitly teach the manner in which the funding rate is altered or maintained, in an analogous reference, Hughes teaches that these elements were known features of funding progressive award (Hughes Figure 4; Col 22:62-24:53).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the dynamic and static funding techniques as taught by Hughes in the combination of Anderson, & MS Legends in order to provide the expected and predictable result of enabling progressive jackpots to grow at increased rates and combat jackpot fatigue as taught by Hughes (Hughes Col 3:3-34)

Claim 5: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to determine the first non-zero funding Hughes Figure 4; Col 24:21-53)  

Claim 6: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to randomly determine the first non-zero funding rate for the first stand-alone progressive jackpot and randomly determine the second non-zero funding rate for the second stand-alone progressive jackpot(Hughes Figure 4; Col 28:4-44)  .  

Claim 9: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the first non-zero funding rate is a static funding rate that does not change for multiple rounds of play in the first game and the second game(Hughes Figure 4; Col 28:4-44).  

Claim 19: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the first set of random based game outcomes are for a plurality game play windows (Anderson Figure 8; Element 92a-92e Col 15:63-16-11; & Hughes Figure 1; Col 9:4-24, 9:44-10:33).  

Claim 20: The combination of Anderson,  MS Legends, Olsen & Hughes teaches the non-transitory computer-readable medium of claim 1, wherein the instructions further cause the at least one processor to randomly determine a reel pattern set for each game play window; and generate the first set of random based game outcomes for the round of play based on each determined reel pattern set for each game play window (Anderson Figure 8; Element 92a-92e Col 14-65-15:16, 15:63-16-11).

Response to Arguments
Applicant's arguments filed December 20th, 2020 have been fully considered but they are not persuasive. 
Commencing on page 7 of the Applicant’s above dated response the applicant proposes that the inclusion of a Random Number Generator (RNG) would support the presence of a practical application with or by use of a particular machine as described in MPEP 2106.05(b).
Responsive to the preceding, it is noted that the applicant’s specification provides for the realization of an RNG both in a hardware and software format (Applicant’s specification Paragraph [0063]), wherein while the inclusion of a hardware RNG may fairly describe a particular machine(with regards to subject matter eligibility), the inclusion of a software RNG would not be sufficient to define a particular machine as proposed. As it the claim reference includes the 

Continuing on pages 8 and 9 of the Applicant’s above dated response the applicant proposes that the prior art combination as previously applied fails to teach the amended claim features relating to the non-zero contribution rates to a plurality of progressive jackpots.  
Responsive to the applicant presented amendment and an updated search reflecting the same, the prior art of Olsen has been incorporated in to the rejection of claims as presented above to better address the claim features as amended and including the funding of multiple jackpots at non-zero funding rates even in the circumstance where the player may not be eligible to win the funded jackpot.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715